DETAILED ACTION
This communication is in respond to application filed on April 17, 2019 in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 11-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pajari (USB Flash Storage Threats and Risk Mitigation in an Air-Gapped Network Environment, Cansecwest Vancouver 2014, NPL reference #1 listed on DIS filed on 07/15/2019, hereinafter Pajari).
As per claim 1, Pajari disclosed a method of detecting malware in a computer storage medium (Pajari, page 4, section X, a Sheep Dip Appliance as a “defense against the malware threat crossing the air gap on a USB drive”), the method comprising: 
connecting the computer storage medium to an air-gapped anti-malware device (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...”, and page 5, section X.A. “the sheep dip appliance is itself air-gapped”); and 
scanning the computer storage medium for malware (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...and then scanned using anti-virus software”).

As per claim 2. Pajari disclosed the method of claim 1, wherein the computer storage medium is a USB storage device (Pajari, page 5, page 5, section X.C., “The two USB drives...are put into the SDA...”).

As per claim 4, Pajari disclosed the method of claim 1, further comprising: providing result of the scanning to an end user (Pajari, page 5, section X.C., “The two USB drives...scanned using anti-virus software. Any files that the AV software considered malware are deleted and an error is displayed and logged”, displaying error associated with malware detected corresponds to providing result to an end user).

As per claim 6, Pajari disclosed a method of detecting malware (Pajari, page 4, section X, a Sheep Dip Appliance as a “defense against the malware threat crossing the air gap on a USB drive”) comprising: 
connecting a computer storage medium to an anti-malware device, wherein the anti-malware device is air-gapped from an enterprise network (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...”, and page 5, section X.A. “the sheep dip appliance is itself air-gapped”, by definition of air-gap, it is disconnected from any outside network system, which an enterprise network is a part of); and 
scanning the computer storage medium for malware (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...and then scanned using anti-virus software”).

As per claim 7, Pajari disclosed the method of claim 6, wherein the computer storage medium is a USB storage device (Pajari, page 5, page 5, section X.C., “The two USB drives...are put into the SDA...”).



As per claim 11, Pajari disclosed a method of detecting malware (Pajari, page 4, section X, a Sheep Dip Appliance as a “defense against the malware threat crossing the air gap on a USB drive”) comprising: 
probing a computer storage medium with an anti-malware device (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...”, and page 5, section X.A. “the sheep dip appliance is itself air-gapped”), wherein the anti-male are device; and scanning the computer storage medium for malware (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...and then scanned using anti-virus software”).

As per claim 12, Pajari disclosed the method of claim 11, wherein the computer storage medium is a USB storage device (Pajari, page 5, page 5, section X.C., “The two USB drives...are put into the SDA...”).

As per claim 14, Pajari disclosed the method of claim 11, further comprising: providing result of the scanning to an end user (Pajari, page 5, section X.C., “The two USB drives...scanned using anti-virus software. Any files that the AV software considered malware are deleted and an error is displayed and logged”, displaying error associated with malware detected corresponds to providing result to an end user).

As per claim 16, Pajari disclosed the method of claim I11, wherein the anti-malware device is air-gapped from an enterprise network (Pajari, page 5, section X.C., “The two USB drives...are put into the SDA...”, and page 5, section X.A. “the sheep dip appliance is itself air-gapped”, by definition of air-gap, it is disconnected from any outside network system, which an enterprise network is a part of).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pajari as applied to claims 1, 6 and 11 above, and further in view of US PG-PUB No. 2019/0220594 A1 to Tutika et al. (hereinafter Tutika).
As per claims 3 and 5, Pajari disclosed the method of claim 1, Pajari does not explicitly disclose the air-gapped anti-malware device being a single board computer or include a touchscreen, however, in an analogous art in computer system security, Tutika disclosed a method using single board computer with touch screen for scanning storage device for malware detection (Tutika, Abstract, “...An apparatus includes a single board computer comprising a processing device. The apparatus also includes a touch screen display coupled to the single board computer. The apparatus further includes at least one interface configured to be coupled to a storage device. The processing device is configured to detect the storage device, perform a check-in process for the storage device, and generate a result of the check-in process for display on the touch screen display. To perform the check-in process, the processing device 

Claims 8 and 10 recite similar limitations as claims 3 and 5, respectively, therefore, they are rejected under the same rationale.

Claims 13 and 15 recite similar limitations as claims 3 and 5, respectively, therefore, they are rejected under the same rationale.

As per claim 17, Pajari-Tutika disclosed the method of claim 11, wherein the anti-malware device is powered by a battery (Tutika, Abstract, use of single board computer; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable; one of ordinary skill in the art would recognize that single board computer such as RASPBERRY PI as disclosed by Tutika (e.g. par 0022) are configured to be able to run on battery power).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papillon et al. (US Pat. No. 10,747,906 B2) disclosed a method for ensuring USB attack protection between a communication device and an accessory device.
Apvrille (US PG-PUB No. 2018/0373864 A1) disclosed method and systems for performing security sanitization of USB devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491